FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SABOU RAZVAN-OCTAVIAN,                            No. 11-73133

               Petitioner,                        Agency No. A088-363-307

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Sabou Razvan-Octavian, a native and citizen of Romania, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order denying his motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo due process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying the motion to reopen

where Razvan-Octavian was provided proper notice of his hearing. See 8 U.S.C.

§§ 1229(a)(1)-(2), 1229a(b)(5); see also Khan v. Ashcroft, 374 F.3d 825, 828-29

(9th Cir. 2004) (holding that neither IIRIRA nor its implementing regulations

require that the INS provide hearing notices in any language other than English).

      Razvan-Octavian’s contentions that his due process rights were violated by

the BIA’s decision not to prepare a transcript, and by the lack of an interpreter at

his first Master Calendar hearing, lack merit. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and substantial prejudice for a due process

violation); see also Khan, 374 F.3d at 829-30.

      Neither Razvan-Octavian’s contention regarding lack of personal service of

the notice, nor his ineffective assistance of counsel contention were raised below,

therefore we lack jurisdiction to review these unexhausted claims. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-73133